IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1756
                             Filed August 31, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JASON ALAN ADAMS,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Dubuque County, Robert J. Richter,

District Associate Judge.



      A defendant appeals his sentences, claiming the district court did not

provide adequate reasons for imposing consecutive sentences. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Nan Jennisch, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Ahlers, P.J., and Badding and Chicchelly, JJ.
                                         2


BADDING, Judge.

       Following his guilty pleas to multiple criminal offenses, Jason Adams

appeals the consecutive sentences imposed on remand after his successful first

appeal.1 He claims the district court did not provide adequate reasons for making

the sentences consecutive. We review this claim for an abuse of discretion. See

State v. Hill, 878 N.W.2d 269, 272 (Iowa 2016).

       In two separate criminal cases, Adams stipulated to violating a no-contact

order and pled guilty to one count of child endangerment and two counts of

domestic abuse causing bodily injury.         The plea agreement provided for

suspended sentences on all of the charges except for the violation of the no-

contact order. For that offense, the parties agreed Adams would be sentenced to

150 days in jail. At the plea and sentencing hearing, the district court told Adams

that it did not intend to be bound by the plea agreement. After Adams elected to

proceed, the court sentenced him to the maximum terms of incarceration on each

count with all of the sentences to run consecutively.

       In Adams’s first appeal, he claimed the district court violated Iowa Rule of

Criminal Procedure 2.23(3)(d) for failing to state reasons for its decision to impose



1 Although neither party addresses whether Adams has good cause to appeal as
required by Iowa Code section 814.6(1)(a)(3) (2021), we find that he does. See
State v. Davis, 971 N.W.2d 546, 554 (Iowa 2022) (acknowledging that a defendant
“should have discussed section 814.6(1)(a)(3)” in his brief “to show he met the
good-cause requirement,” but still finding good cause when the issue raised is one
for which good cause has been found to exist); accord State v. Hoxsey, No. 20-
1531, 2022 WL 108559, at *1 (Iowa Ct. App. Jan. 12, 2022) (considering sua
sponte whether good cause existed to consider the defendant’s appeal from a
guilty plea); see also State v. Damme, 944 N.W.2d 98, 104 (Iowa 2020) (“[G]ood
cause exists to appeal from a conviction following a guilty plea when the defendant
challenges his or her sentence rather than the guilty plea.”).
                                        3


consecutive sentences. The State agreed and filed a motion to reverse, which

was granted by the Iowa Supreme Court. The court vacated the portion of the

sentencing orders imposing consecutive sentences and remanded the case to the

district court to “determine whether the sentences should run consecutive or

concurrent and provide reasons for its decision.”

      At the resentencing hearing, the district court imposed consecutive

sentences again, providing these reasons for the decision:

             Okay. I’m going to now state the reasons for my sentence as
      regards to whether it will be concurrent or consecutive and these are
      the reasons. The Court considers the age of the defendant, the
      criminal history, the impact a consecutive sentence would have on
      employment and also the family situation, and also the Court
      considers the need for deterrence, rehabilitation, the nature of the
      charges and the defendant’s criminal history.
             Those are all the factors I’m considering and a lot of those
      things cut against Mr. Adams as far as the nature of the charges and
      his criminal history as well.
             The Court finds that the consecutive sentences are
      appropriate factoring in all those factors and I will continue the same
      sentence that I previously imposed for those reasons and those are
      the reasons it’s consecutive.

The written sentencing order echoed the same reasons.

      Adams claims these reasons are insufficient because they simply recited

“general sentencing considerations and societal sentencing goals,” which he

asserts do not satisfy the requirements of Iowa Rule of Criminal Procedure

2.23(3)(d). We disagree.

      Rule 2.23(3)(d) requires the court to “state on the record its reason for

selecting the particular sentence.” Iowa R. Crim. P. 2.23(3)(d). This rule “applies

to the district court’s decision to impose consecutive sentences.” Hill, 878 N.W.2d

at 273. “Although the reasons need not be detailed, at least a cursory explanation
                                          4


must be provided to allow appellate review of the trial court’s discretionary action.”

State v. Jacobs, 607 N.W.2d 679, 690 (Iowa 2000).

       At the sentencing hearing, and in its written order, the district court

expressly noted its consideration of the relevant sentencing factors. See Iowa

Code §§ 901.5, 907.5(1). Yet Adams argues this was inadequate because the

court did not connect the stated reasons to “this defendant’s character and this

defendant’s criminal history.” To the contrary, the court specifically discussed the

sentencing factors that applied to Adams, highlighting the “nature of the charges”

and Adams’s criminal history as the most relevant factors while also citing his age,

character, employment, family situation, deterrence, and rehabilitation. See State

v. Ferrell, No. 15-1153, 2016 WL 541411, at *2 (Iowa Ct. App. Feb. 10, 2016)

(stating that a “sentencing judge, in checking the appropriate boxes from the

provided array” of general sentencing considerations, “specifically tailored” the

reasons to defendant’s particular situation).

       This case is thus unlike State v. Lumadue, 622 N.W.2d 302, 304 (Iowa

2001) and State v. Cooper, 403 N.W.2d 800, 802 (Iowa Ct. App. 1987), both of

which lacked sentencing transcripts or reasons in the sentencing orders beyond

“vague and generalized considerations” that “presumably inform every court’s

basic sentencing decision.” Lumadue, 622 N.W.2d at 305; see also State v.

Alexander, 2018 WL 3057620, at *2 n.2 (Iowa Ct. App. June 20, 2018)

(distinguishing Cooper, 403 N.W.2d at 802 on the same grounds).              Though

cursory, we cannot say the listed reasons were insufficient to support imposing

consecutive sentences. See Jacobs, 607 N.W.2d at 690. We affirm.

       AFFIRMED.